The plaintiff in error, hereinafter referred to as the defendant, was convicted in the district court of Pottawatomie county of the crime of forgery in the first degree, and was sentenced to serve a term of seven years in the state penitentiary. From which judgment and sentence the defendant has appealed.
The appeal in this case was filed August 20, 1929. No brief has been filed on behalf of the defendant, and no appearance was made for oral argument. Where no brief is filed and no appearance is made for the defendant, the court will consider the appeal is without merit or has been abandoned.
An examination of the record shows there are no fundamental or prejudicial errors. The judgment is affirmed.
EDWARDS, J., and CHAPPELL, J., concur. *Page 437